                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KEVIN-PAUL EL WOODRUFF,                             Case No. 19-cv-04300-JCS
                                                                                             Also Filed in Case No. 19-cv-01054-WHO
                                                        Plaintiff,
                                   8
                                                                                             SUA SPONTE REFERRAL TO
                                                  v.                                         DETERMINE WHETHER CASES ARE
                                   9
                                                                                             RELATED
                                  10     MASON MCDUFFIE MORTGAGE
                                         CORPORATION, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, who goes by various names including Kevin-Paul El Woodruff, filed this action

                                  14   in state court and has now filed a notice of removal to this Court, where it is assigned case number

                                  15   19-cv-04300. Plaintiff previously filed a different action in this Court concerning the same real

                                  16   property and naming several of the same defendants, which was assigned case number

                                  17   19-cv-01054 and was dismissed by the Honorable William Orrick after Plaintiff failed to respond

                                  18   to a report and recommendation by the Honorable Laurel Beeler. The undersigned therefore refers

                                  19   case number 19-cv-04300 to Judge Orrick pursuant to Civil Local Rule 3-12(c) to determine

                                  20   whether it is related to case number 19-cv-01054. Any party may file a response to this referral no

                                  21   later than August 5, 2019. See Civ. L.R. 3-12(c), 3-12(e), 7-11(b).

                                  22          The undersigned has separately filed a report recommending that case number

                                  23   19-cv-04300 be remanded sua sponte to state court. If Judge Orrick determines that the cases are

                                  24   not related, this case will be reassigned to a randomly selected district judge for all further

                                  25   proceedings, including action on the recommendation of that report.

                                  26          IT IS SO ORDERED.

                                  27   Dated: July 30, 2019                              ______________________________________
                                                                                         JOSEPH C. SPERO
                                  28                                                     Chief Magistrate Judge
